CHILTON, J.
The answer of the garnishee in this case shows that he has funds in his hands belonging to the defendant in the judgment, Jesse F. Roan, being a balance of the proceeds of property conveyed to him in trust to secure a debt due him after satisfying the deed, but insists upon his right to appropriate that balance to the payment of a note made by said Roan to Stewart & Co. and which was due and owned by the garnishee at the time of the service of the process of garnishment. It appears, however, this note was transfered to him without endorsement and that consequently the legal title to the same remains in Stewart & Co., the payees. The sole question for our consideration is, can the garnishee in a court of law avail himself of this no te as an equitable set-off against the demand sought to be recovered from him by the creditor of Roan? The court below adjudged that he could not and gave judgment against him for the balance, to reverse which ho brings the case to this court. In our opinion the remedy given by garnishment is purely legal. It is, as was decided in the case of Travis v. Tait, 8 Ala. Rep. 574, 5 ib. 442, the institution of a suit by the attaching creditor against the debtor of his debtor. It must be therefore governed by the rules which govern other suits, so far as they are adapted to the *458relative position of the parties. So in Walke v. McGehee, 11 Ala. 272, this court said, “We aro inclined to think that a demand against a garnishee can be subjected to process of attachment only when a debt is actually existing’’ — such debts as would enable the creditor himself, were he suing, to maintain either debt or indebilalis assumpsit. — (Ib. 27G.) It is certainly true that .the plaintiff in the garnishment, being substituted to the legal rights of his debtor, to be enforced in this summary way, cannot maintain this proceeding to recover an equitable demand — one upon which the- debtor could not have maintained his action at law. The same principle which would limit the plaintiff to a legal ground of action would equally apply to the defendant — he must be confined- to such defences as he could have made had his debtor, instead of the creditor of his debtor, instituted legal proceedings against him. This would seem to result from the want of adaptation in the forms of the court of law to do complete equity between the parties. If the defendant could be allowed to set up an. equitable defence while the plaintiff was confined down to his legal right of action, there would seem'to be a want of mutuality in the proceeding, and the greatest injustice might sometimes be done. The plaintiff might have an equitable demand which would countervail that set up by the defendant, yet he would be unable to subject the legal demand, inasmuch as the defendant could and he could not set úp his equitable one. Besides, in many cases it would be impossible for the court of law to adjust properly the equities between the parties, even if it possessed the jurisdiction. Bueli a practice of blending the legal and equitable jurisdiction of the courts, would under their present organization introduce the. greatest confusion, uncertainty and difficulty. The view we lake is, we think, clearly indicated by the whole tenor of our decisions, and. must be sustained so long as the jurisdiction of courts of equity is kept distinct from that of the law courts, if Stewart &'Co., the payees of the note, retained the legal title, it is well settled that had Roan instituted his action of assumpsit to.recover the balance due after satisfying the mortgage deed from the present garnishee, the latter could not have set-off the amount of the note to Stewart & Co. in such, suit, however strong may have been his equity. We think he stands in the same condition with respect to the plaintiff in the garnish*459,ment. If lie 1ms a set-off which is equitable, he must assert it 3a -a court of equity, where for ought we can know, it may be rebutted or repelled and countervailed by superior equities.
The cases cited from Massachusetts are no dbubt'very correct expositions of the law applicable to trustee process as it there obtains, and where having at the time no courts of equity, the courts of law must mould their form of proceedings so as to meet the justice and equity of the case. In this State, however, we bare appropriate tribunals for administering equitable relief, with powers and forms suited to-the proper attainment of the entire equities between the parties, and it is not only a legal requisition but a-ec|uired by considerations of sound public policy and convenience, that the one court should not encroach upon or attempt to usurp the jurisdiction which properly belongs to the other.
Our conclusion is that the judgment of the County Court anust be affirmed.